UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1128



MICHAEL J. GRUDIS,

                                              Plaintiff - Appellant,

          and


LIBERTY MUTUAL INSURANCE COMPANY,

                                                           Plaintiff,


          versus


J.   B.    HUNT      TRANSPORT,   INCORPORATED;
JAY C. FORD,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. James K. Bredar, Magistrate Judge. (CA-
01-2457-JKB)


Submitted:   January 28, 2005          Decided:     February 24, 2005


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Dirk Schwenk, LOCHNER AND SCHWENK, LLC, Annapolis, Maryland, for
Appellant. Thomas A. McManus, SASSCER, CLAGETT & BUCHER, Upper
Marlboro, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Michael J. Grudis filed this personal injury action

against J.B. Hunt Transport, Inc., and its employee, Jay C. Ford.

Liberty Mutual Insurance Company joined as a Plaintiff in the

action in order to protect its subrogation interests as an insurer

of Grudis.    Grudis appeals the magistrate judge’s order denying

Plaintiffs’   motion   for   judgment   as   a   matter   of   law   and   the

magistrate judge’s refusal to instruct the jury to consider the

“last clear chance” doctrine. For the following reasons, we affirm

the magistrate judge’s order denying Grudis and Liberty Mutual’s

motion for judgment as a matter of law and affirm the jury verdict

in favor of Ford and J.B. Hunt.

          Following trial, the jury found that Defendant Ford was

not negligent in the events leading to Grudis’ injury.                     The

magistrate judge entered an order reflecting the jury’s verdict in

favor of Ford and J.B. Hunt.    Because the evidence does not support

Grudis’ argument that “there is no legally sufficient evidentiary

basis” for the jury's verdict, Fed. R. Civ. P. 50(a)(1), we affirm

the magistrate judge’s denial of the motion for judgment as a

matter of law.

          Grudis also contends that the magistrate judge erred in

declining to instruct the jury on Maryland’s “last clear chance”

doctrine with respect to Ford’s alleged negligence.             Because the

source of the federal court’s jurisdiction over the state law tort


                                 - 3 -
action was diversity of citizenship, the rule of Erie R.R. Co. v.

Tompkins, 304 U.S. 64, 78 (1938), requires the application of the

law of Maryland, the forum state, to questions of substantive law.

On procedural issues, however, federal law governs.       Hanna v.

Plumer, 380 U.S. 460, 465 (1965).   The decision of whether to give

a jury instruction and the content of an instruction are reviewed

for an abuse of discretion.   See United States v. Abbas, 74 F.3d

506, 513 (4th Cir. 1996).

          Under Maryland law, the doctrine of last clear chance

permits a contributorily negligent plaintiff to recover damages

from a negligent defendant if each of the following elements is

satisfied: (i) the defendant is negligent; (ii) the plaintiff is

contributorily negligent; and (iii) the plaintiff makes “a showing

of something new or sequential, which affords the defendant a fresh

opportunity (of which he fails to avail himself) to avert the

consequences of his original negligence.”     Liscombe v. Potomac

Edison Co., 495 A.2d 838, 847 (Md. 1985) (citations omitted).   On

review of the record, we conclude the magistrate judge did not

abuse his discretion in finding that the evidence did not support

an instruction to the jury on the last clear chance doctrine.

          Accordingly, we affirm the verdict in favor of Ford and

J.B. Hunt.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                          AFFIRMED